UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1878


HONOUR TECHNICAL GROUP, INC.; BRIAN K. HONOUR,

                  Plaintiffs - Appellants,

             v.

UNITED STATES OF AMERICA; DEPARTMENT OF JUSTICE; DEPARTMENT
OF TREASURY; INTERNAL REVENUE SERVICE; PAUL CLEMENT,
Solicitor General,

                  Defendants - Appellees.



                              No. 09-1138


HONOUR TECHNICAL GROUP, INC.; BRIAN K. HONOUR,

                  Plaintiffs - Appellants,

             v.

UNITED STATES OF AMERICA; DEPARTMENT OF JUSTICE; DEPARTMENT
OF TREASURY; INTERNAL REVENUE SERVICE; PAUL CLEMENT,
Solicitor General,

                  Defendants – Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever, III,
District Judge. (5:07-cv-00472-D)


Submitted:    May 28, 2009                   Decided:   June 2, 2009
Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Brian K. Honour, Appellant Pro Se.   Sara Ann Ketchum, David I.
Pincus, UNITED STATES DEPARTMENT OF JUSTICE, Washington, DC, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Honour Technical Group, Inc., and Brian K. Honour seek

to appeal the district court’s orders dismissing their action

without       prejudice      and     denying    their    subsequent       motions         to

expedite and to reopen the case.                We dismiss the appeals as they

pertain       to    Honour    Technical    Group,   Inc.,    because          it    is   not

represented by counsel and a corporation may not proceed pro se

in federal court.            See Rowland v. California Men’s Colony, 506

U.S. 194, 202 (1993) (“A corporation may appear in the federal

courts       only    through    licensed    counsel.”).          We    also    deny      the

pending      motions    for    reconsideration      of    this    court’s          position

that     a     corporation          may   not   proceed     on        appeal       without

representation by counsel.

               Turning to Honour’s claims as an individual, we have

reviewed the record and find no reversible error.                        Accordingly,

we affirm the appeals as they pertain to Brian K. Honour for the

reasons stated by the district court.                   Honour Tech. Group, Inc.

v. United States, No. 5:07-cv-00472-D (E.D.N.C. May 27, 2008).

We   dispense        with    oral    argument   because    the    facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED IN PART;
                                                                  DISMISSED IN PART


                                            3